LAW OFFICES OF NOLAN KLEIN, P.A.                                    ATTORNEYS & COUNSELORS
5550 GLADES ROAD, SUITE 500
BOCA RATON, FL 33431
PH: (954) 745-0588
                                                                     Hector V. Ramirez, Esq.
                                                                                            03/04/2020
                                                                      ramirez@nklegal.com


                                      March 3, 2020
                                                APPLICATION GRANTED: The Initial Case
VIA ECF                                         Management Conference in this matter that is
Honorable Magistrate Judge Katharine H. Parker scheduled for Tuesday, March 10, 2020 at 2:45 p.m.
Southern District of New York                   in Courtroom 17D, 500 Pearl Street, New York, NY
500 Pearl St., Room 750
                                                10007 is hereby rescheduled to Thursday, April 23,
New York, NY 10007
                                                2020 at 11:15 a.m.
        Re:     O’Rourke v. Golden Realty II, et al.
                SDNY Case No.: 20-cv-0041

Dear Magistrate Judge Parker,                                                                   03/04/2020

        This office represents the Plaintiff, Christopher O’Rourke, in the above-captioned case.
An Initial Case Management conference is scheduled for March 10, 2020 at 2:45 p.m.

         To date, no appearances have been made by either Defendant yet. Service of process is
still being effectuated on Defendant, JBSR Associates, LLC and responses for Golden Realty II
are presently due on March 11, 2020. As such, Plaintiff respectfully requests that this Court
adjourn the conference to an alternate date and time to allow Defendants to make an appearance.
This is our first request for an adjournment of this conference, and the request will not prejudice
any parties or affect any other scheduled dates.

        We thank the Court for your time and consideration in this matter.

                                                       Respectfully Submitted,

                                                       Law Offices of Nolan Klein, P.A.

                                                       By:     /s/ Hector V. Ramirez
                                                             HECTOR V. RAMIREZ, ESQ.
                                                             (HR3270)


HVR/amd
